Exhibit 10.1

 

[g90421kii001.jpg]

 

SVP Sales & Customer Success Incentive Plan

 

--------------------------------------------------------------------------------


 

Table Of Contents

 

Table Of Contents

Incentive Strategy

Plan Administration

Quota Model

Commission Calculation

Commission Payment

Commission Plan Definitions

Commission Accelerators

Commission Plan Rules

End of Month Close Process

Miscellaneous

 

1

--------------------------------------------------------------------------------


 

Participation & Overview

 

As a member of the Sales or Customer Success Team, you are eligible to
participate in this Sales & Customer Success Incentive Plan (this “Plan”)
sponsored by SendGrid, Inc. (“SendGrid”). This Plan is intended to support
SendGrid as we seek to provide world-class experiences to our prospects and
customers. Documenting this Plan will help empower the SendGrid Sales and
Customer Success teams to productively sell SendGrid’s products and services.

 

This Plan provides guidance for how incentive pay is awarded to eligible
SendGrid employees, as well as expectations on how we pay our
commission-eligible employees. This Plan will be evaluated and updated twice a
year or as needed.

 

Eligibility

 

Each member of the Sales or Customer Success team in good standing who signed an
Offer Letter indicating a variable component to compensation will be eligible to
participate in this Plan.

 

Incentive Strategy

 

This Plan is designed to promote maximum benefit to SendGrid while rewarding an
employee for their performance against individual and/or team goals. Our
strategic incentives include:

 

·                  Selling to net new customers via inbound leads

·                  Selling to net new customers via outbound prospecting efforts

·                  Ramping new customers to highest volume and revenue quickly

·                  Encouraging the sale of Professional Services, one-time and
recurring engagements

·                  Protecting recurring revenue stream recognized from Premier
customers

·                  Expanding into new divisions or departments of existing
customers via outbound prospecting

·                  Providing an adequate, but timely, path to productivity for
all new commissioned employees during the period of their new hire onboarding or
promotion transition

 

Plan Administration

 

This Plan is jointly administered by Revenue Operations and the Financial
Operations team. Management reserves the right to defer commission payment
commensurate with cash collection on any transaction and refuse any order that
does not comply with federal, state or local laws, does not meet SendGrid’s
credit standards, or which for any other reasons deemed appropriate by SendGrid.

 

Quota Model

 

Quota expectations are modeled based on the sales channel, territory, and/or
portfolio assigned

 

2

--------------------------------------------------------------------------------


 

to the contributor, historical sales data for that specific sales
channel/territory/portfolio and the expected future revenue and email volume
output from that channel/territory/portfolio. Each participant shall be provided
with a written quota to track such participant’s performance, and each such
participant shall sign such quota to acknowledge such participant has read and
understands such quota and has received a copy of this Plan.

 

Commission Calculation

 

Commission calculation is based on the annual variable pay eligible for each
commissionable employee. For new employees (as well as those taking personal
leave, other than parental leave), quotas or eligible commissions may be
pro-rated for the commission period, based on the start/return date. If a
participant takes parental leave, such participant shall be eligible for
adjusted incentive pay as set forth in the SendGrid Parental Leave Policy, as
may be amended.

 

SendGrid shall determine any split commissions, if any, in its sole discretion,
and the total of the splits will not exceed 100% of the commission that would be
earned by only one sales employee for the transaction. SendGrid reserves the
right to designate “house accounts” for which any sales to the account do not
earn commission.

 

Commission Payment

 

Commission for quota attained in any given month will be paid out on the last
day of the month following the attainment. For example, accounts launched or
deals booked in February 2018 will be paid out on the March 31st paycheck.

 

Commission Plan Definitions

 

·                  Accelerator - A multiplier applied to an employee’s base rate
once he/she reaches their quota. Only deals/launches closed after 100% quota
attainment is achieved will have an accelerator applied

·                  Agency - Agencies must self-identify as digital marketing
agencies or marketing agencies to be eligible to purchase an agency-specific
mail package. Agencies provide a service (or expertise) within email, creative,
or broader marketing strategy to their clients. They will use the SendGrid
platform, both EI and MC in the process. No quota for the Sales or CS team will
be retired for new agency deals.

·                  Attainment - The percentage in which a quota is achieved. For
example, an employee who has a quota of $10,000 and has closed $7,500 in deals
will be at $7,500/$10,000 attainment, equal to 0.75 or 75%

·                  Base Rate - The amount that an employee earns for each unit
of quota retired. The commission base rate is calculated by dividing the
employee’s quota by the employee’s eligible variable pay for the period.

·                  Close Date - The date on the signed Order Confirmation or the
first service paid date, whichever is earlier.

 

3

--------------------------------------------------------------------------------


 

·                  Existing Business - Any current customer that is currently
paying for a Premier level plan from SendGrid.

·                  Inbound - Prospect reaches out to SendGrid to voice interest
in purchasing products and services.

·                  Launch Date - The date on which the Account Executive (AE)
accepts an Opportunity created by a Sales Development Rep (SDR).

·                  Management By Objective (MBO) - Objectives that are designed
to measure an employee’s performance and allow qualitative measures for variable
pay.

·                  New Business - Any prospect, current customer, or former
customer that is not currently paying for a Premier level plan from SendGrid.

·                  On Target Earnings (OTE) - The amount that a commission-based
employee should make during the period (month, quarter, year) given that they
achieve at exactly 100% quota attainment. The OTE will be equal to the
employee’s base salary + expected variable pay for the specified time period (at
100% attainment).

·                  Outbound - SendGrid reaches out to prospect to seek interest
in purchasing products and services. It has been at least 90 days since the
customer has reached out to SendGrid in any fashion.

·                  Reseller - Reseller is a channel for leads/opportunities for
the Sales team. In cases where a Premier customer might sign up for SendGrid
package via Heroku, Azure, Google, AWS, etc, the Sales AE might co-sell with an
AE from the reseller to help SendGrid win the business on the Reseller platform.
No quota will be retired for deals that originate via the Reseller channel.

·                  Services - Any product sold in which the services will be
provided by our Delivery or Onboarding teams in a paid capacity, including
monthly recurring Expert Services or One-Time Delivery/Onboarding.

·                  Territory - Territories can be based on multiple organizing
principles including, products, sales channel, geographic region. Geographic
territories are determined based upon parent company headquarters and not on
contact’s specific location.

 

Commission Accelerators

 

This Plan is designed to incentivize overachievement against quota. Accelerators
are structured in tiers. Quota attainment greater than 100% is paid in
accordance with the respective accelerator tier for the specific level of
overachievement as listed on employee’s quota plan document (one pager).

 

Commission Plan Rules

 

·                  In the event that total compensation during the calendar year
reaches 200% of employee’s OTE, accelerators will no longer be provided and
commission will be paid out at the predefined standard base rate.

 

4

--------------------------------------------------------------------------------


 

·                  Role Description

 

·                  Strategically leads Sales and Customer Success functions to
achieve company initiatives

·                  Responsible for revenue from the existing customer cohort,
with the exception of partner resellers

·                  Responsible for revenue from new sales brought in by the
Sales team in 2017

·                  Responsible for revenue from services in both existing and
new customers

 

·                  Commission Structure

 

·                  Base + Variable in a 50% base 33.3% variable split - 16.7%
bonus

·                  Variable pay paid based upon quota attainment given the
following:

·                  Cohort revenue quota

·                  New sales revenue quota

·                  Quota is given on an annual basis with monthly payouts paid
per assigned base rate. Once annual quota number is attained, an accelerated
base rate will be paid on revenue above that quota for the remainder of the
year.

 

·                  Quota Attainment Rules

 

·                  Revenue quota rules

·                  Measured using overall GAAP revenue across cohort, sales, and
services; measured on a monthly basis and compared against annual quota

·                  Commission payout

·                  Pay a base rate based upon the attainment values measured as
described above

·                  Base rate =

·                  1/2 annual eligible variable pay / cohort revenue quota

·                  1/2 annual eligible variable pay / new sales revenue quota

·                  Base rate will be accelerated once annual quota number is
achieved

·                  If revenue is adjusted up or down after commission payment is
calculated, the adjustment will be attributed to the next available period.

·                  Commission for quota attained in any given month will be paid
out on the last day of the month following the attainment. For example, revenue
from February 2018 will be paid out on March 31st paycheck.

 

End of Month Close Process

 

At the end of each month, the Direct Sales team has until the end of the last
business day of the month to appropriately close out (mark in SalesForce.com
with a Closed Pending status and a close date of the correct month) all sales
Opportunities they closed from that month.

 

Any Opportunities that are not closed appropriately by the end of the last
business day of the month may not be eligible for sales commission. Sales and CS
should contact RevOps if any guidance is needed.

 

5

--------------------------------------------------------------------------------


 

Once the month has come to an end, RevOps will pull all launch, pipeline,
opportunity, and volume data from the prior month to measure actuals against
quota. Management will have until the 10th of the month to review data for
accuracy before RevOps submits to payroll for payout on the last day of the
month.

 

Miscellaneous

 

Entire Agreement; Amendment

 

This Plan contains the entire agreement between a participant and SendGrid on
this subject, and supersedes all prior incentive compensation programs of
SendGrid (including, but not limited to, the SendGrid 2017 Bonus Plan) and all
other previous oral or written statements to participant regarding these
subjects. SendGrid reserves the right to modify, discontinue or rescind any of
the provisions of this Plan at any time with reasonable prior written notice.
This Plan may be modified only in a writing signed by an officer of SendGrid.

 

No Guarantee of Employment

 

Nothing in this Plan is intended to alter the terminable at-will nature of your
employment; that is, your right or SendGrid’s right to terminate your employment
at will, at any time with or without cause, and with or without advance notice.
Your employment with SendGrid is not for a specified duration, and this Plan is
not an employment contract for a specified duration.

 

Governing Law

 

The rights and obligations of a participant under this Plan will be governed by
and interpreted, construed and enforced in accordance with the laws of the State
of Colorado, without regard to its or any other jurisdiction’s conflicts of laws
principles.

 

Severability

 

If any term or condition of this Plan is found to be in nonconformance with a
given state or federal law, such term or condition will be non-enforceable but
will not negate other terms and conditions of this Plan.

 

Adjustments

 

Commissions may be subject to adjustments for refund, cancellation, processing
or crediting errors or other related causes. Each participant hereby authorizes
SendGrid to apply adjustments to any amounts owed to such participant by
SendGrid, including salary, future commissions, expense reimbursement or other
payments. If not repaid from final salary, expense reimbursements or other
payments to be made by SendGrid, then the unpaid balance will become a debt to
SendGrid.

 

If a participant has knowledge of an adjustment or other error, such participant
is responsible for identifying to his or her manager when such an adjustment or
error has occurred. Managers are accountable to monitor sales and payment of any
commissions under this Plan to their employees to minimize the occurrence of
errors and to resolve problems quickly.

 

6

--------------------------------------------------------------------------------


 

Legal and Ethical Standards

 

Each participant will not:

 

1.              enter into any agreement, plan, or understanding, express or
implied, with any competitor with regard to prices, terms, or conditions of
sales, distribution, territories or customers, nor exchange or discuss in any
manner with a competitor prices or terms or conditions of sale or engage in any
other conduct which violates any antitrust or other laws, or SendGrid’s ethical
standards; or

 

2.              pay, offer to pay, assign or give any part of a participant’s
commission, compensation, or anything else of value to any agent, customer,
supplier or representative of any customer or supplier, or to any other person
as an inducement or reward for assistance in making a sale.

 

Any infraction of this policy, or of recognized ethical standards, will subject
the participant to disciplinary action up to and including termination and
revocation of any commission under this Plan to which such participant otherwise
would be entitled.

 

Errors and Omissions; Interpretation of Terms

 

Any inadvertent omission or error in this Plan, or any of its attachments,
exhibits and/or amendments, shall not be binding in any way on either party. If
any such error or omission is found, SendGrid reserves the right to correct the
error or omission, at its sole discretion and at any time. Such corrections,
made in writing to all affected participants, may be made retroactive to the
beginning of this Plan and may result in changes and/or adjustments to
compensation already advanced to a participant.

 

SendGrid shall have the exclusive discretion and authority to establish rules,
forms and procedures for the administration of this Plan, and to construe and
interpret this Plan and to decide any and all questions of fact, interpretation,
definition, computation or administration arising in connection with the
operation of this Plan, including, but not limited to, the amount of any
commission earned under this Plan. The rules, interpretations, computations and
other actions of SendGrid shall be binding and conclusive on all persons.

 

7

--------------------------------------------------------------------------------


 

Approval of this Plan

 

SendGrid hereby approves this Plan as of the date set forth below.

 

SENDGRID, INC.

 

 

 

 

By:

/s/ Yancey Spruill

 

Name:

Yancey Spruill

 

Title:

CFO/COO

 

 

 

 

Date:

3/22/2018

 

 

--------------------------------------------------------------------------------